DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 09/10/2021 is acknowledged. Claims 1, 2, 5, 12, 14, 15, 17, 19, 27, 29, 30, 37, 40, 42, 51, 53, 76 and 89 are amended and claims 76, 80 and 105 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1, 2, 5, 12, 14, 15, 17, 19, 27-30, 37, 40, 42, 51, 53, 89 and 100 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 is being considered by the examiner. The Japanese reference, JP2013-126992 (reference B1) was published in English as US 2008/0305993 (reference A1).

Claim Interpretation
	Applicant has amended claim 1 to recite “having an amino acid sequence identical to SEQ ID NO: 4 having a mutation corresponding to the E165Q mutation in SEQ ID NO: 2”. Applicant argues at pages 11-12 of the Remarks filed 09/10/2021 that “amended claim 1…recites the exact amino acid sequence without any variability, and 
	Applicant has also amended claim 1 to recite “a composition comprising a purified truncated recombinant human C1 esterase inhibitor (rhC1-INH)”. Applicant argues at p. 13 that the Office’s interpretation of the claims as encompassing the full length protein is “inconsistent with the amended claims as filed herewith”. In light of Applicant’s amendment and argument at p. 13 of the Remarks filed 09/10/2021, claim 1 and its dependents are interpreted as reading upon the amino acid “having an amino acid sequence identical to SEQ ID NO: 4 having a mutation corresponding to the or additions.

Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 5, 12, 14, 15, 17, 19, 27-30, 37, 40, 42, 51, 53, 89 and 100 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment of the claims to recite “a mutation corresponding to the E165Q mutation in SEQ ID NO: 2, thus the claim is amended to clearly indicate the proper position of the mutation in the recited sequence.

Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The rejection of claims 1, 2, 5, 12, 14, 15, 17, 19, 27-30, 37, 40, 42, 51, 53, 89 and 100 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in response to Applicant’s amendment and upon further consideration. In light of Applicant’s arguments at pages 11-12 of the Remarks filed 

Written Description
The rejection of claims 1, 2, 5, 12, 14, 15, 17, 19, 27-30, 37, 40, 42, 51, 53, 89 and 100 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment and upon further consideration. In light of Applicant’s arguments at pages 11-12 of the Remarks filed 09/10/2021, claim 1 and its dependents are interpreted as reading upon the amino acid sequence “having an amino acid sequence identical to SEQ ID NO: 4 having a mutation corresponding to the E165Q mutation in SEQ ID NO: 2”, without any further truncations, deletions, substitutions or variability.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 5, 12, 14, 15, 17, 19, 27-30, 37, 40, 42, 51, 53, 89 and 100 under 35 U.S.C. 103 as being unpatentable over Wissing et al. (Proceedings 2015, 9(Suppl 9):P12; 31 May – 3 June 2015—of record) in view of Eldering (US Patent 5,622,930—of record) and Koles et al. (Glycobiology vol. 14 no. 1 pp. 51-64, 2004—on IDS mailed 10/04/2019) is withdrawn in response to Applicant’s amendment and upon further consideration. In light of Applicant’s amendment and argument at p. 13 of the Remarks filed 09/10/2021, claim 1 and its dependents are interpreted as reading upon or additions.

Claim Rejections - 35 USC § 101
The rejection of claims 28-30 and 37 under 35 U.S.C. 101 because they do not sufficiently distinguish over cells that exist naturally because the claims do not particularly point out any non-naturally occurring differences between the claimed products and the naturally occurring products is withdrawn upon further consideration as set forth at p. 7 of the Office action mailed 04/15/2021 is withdrawn upon reconsideration.
In addition, the rejection of claims 28-30 and 37 under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism as set forth at p. 7 of the Office action mailed 04/15/2021 is withdrawn upon reconsideration. The cells are clearly cultured (see claims 29 and 30). Further, see the arguments submitted at pages 10-11 of the Remarks filed 09/10/2021, noting that cells and host cells are limited to those commonly used in expression systems such as E. coli, baculovirus, plant, yeast cells, etc. (paragraph [0126] of the specification). 

Rejections Maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection of claims 1, 2, 5, 12, 14, 15, 17, 19, 27, 28, 89 and 100 under 35
U.S.C. 101 because the claimed invention is directed to a natural product without
significantly more is maintained for reasons of record and the following. As noted in MPEP 2106.04(b)(II), it is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Therefore, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
In the instant case, the question is whether the claimed rhC1-INH, as well as the nucleic acid encoding said truncated rhC1-INH of Applicant’s invention is markedly different from naturally occurring (plasma-derived) C1-INH. According to Eldering (US Patent 5,622,930—of record), the Gln in position 165 is not a mutation, but is part of “the wild-type C1 inhibitor”. See Figure 1A and column 2, lines 66-67 through column 3, lines 1-2 of Eldering, which discloses the wild-type amino acid sequence of C1-INH and includes a Gln in position 165. See also Miyagawa (US Patent 6,500,929) at column 11, which shows the sequence of the human C1-INH protein, which has Gln in position 165. In summary, although claim 1 recites that the E165Q substitution is a mutation, the prior art indicates that in human C1-INH, a Gln at position 165 is naturally occurring. The claimed rhC1-INH is also truncated, however, the evidence of record teaches that the truncated rhC1-INH does not have markedly different characteristics from its naturally occurring counterpart. The rhC1-INH proposed by Applicant differs from the currently commercially available rhC1-INH in that it has a more natural, humanized sialylation profile (see p. 41, paragraph [0151]). In other words, the encompassed truncated rhC1-INH is not markedly from the naturally occurring protein.
In claim 28, the incorporation of a nucleic acid that is indistinguishable from a natural product into a living cell does not impart any markedly different characteristics to the nucleic acid molecule. Unlike claims 29, 30 and 37, the nucleic acid of claim 28 does not require the inclusion of an expression vector, which would render the nucleic acid sequence markedly different from that which occurs in nature. Again, refer to Figure 1A and column 2, lines 66-67 through column 3, lines 1-2 of Eldering, which also discloses the wild-type nucleic acid encoding C1-INH.

Response to Arguments
	Applicant argues at pages 8-9 that amended claim 1 is directed to a non-naturally occurring, purified truncated recombinant human C1 esterase inhibitor that is not a product of nature. Applicant also argues that Eldering does not disclose a truncated rhC1-INH that have an amino acid sequence identical to SEQ ID NO: 4 having a mutation corresponding to the E165Q mutation in SEQ ID NO: 2, as required by amended claim 1. 

This argument has been fully considered but is not found persuasive. Applicant has not addressed the examiner’s concerns that the truncated rhC1-INH is not markedly different from that which is naturally occurring. It is emphasized for clarity that mere truncation of a naturally occurring amino or nucleic acid sequence does not necessarily impart a markedly different characteristic, unless there were some evidence that removing those particular residues changed the function. The function of the N-terminally truncated C1-INH protein is not changed merely because some bonds were broken. As noted in MPEP 2106.04(b)(II), it is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Therefore, when determining the patentability of fragments or truncated proteins, the question is whether the fragment is markedly different from the naturally occurring protein.
As was set forth at p. 5 of the Office action mailed 04/15/2021 and above, the E165Q substitution is naturally occurring (see Figure 1A of Eldering, US Patent 5,622,930—of record). Eldering was cited for its disclosure that the E165Q mutation is a naturally occurring C1-INH (see, Figure 1A, residue 165 of Eldering). In addition, the C1-INH claimed by Applicant differs from the currently available rhC1-INH in that it has a more natural, humanized sialylation profile (see p. 41, paragraph [0151] of the instant specification). There are examples in the prior art of cell lines capable of expressing recombinant C1-INH that has the same glycosylation pattern as naturally occurring C1-INH. For instance, Wissing et al. (Proceedings 2015, 9(Suppl 9):P12—of record) presented a poster in which they modified the CAP cell line to confer a more natural humanized glycosylation pattern to rhC1-INH. See Figure 1C and 1E of Wissing et al., which shows that the glycosylation profile and half-life is the same as the plasma-derived (i.e., naturally occurring C1-INH). Likewise, the claimed rhC1-INH possesses a sialylation pattern that more closely resembles the natural product than commercially available rhC1-INH, thus the truncated rhC1-INH does not have markedly different characteristics or functions from the natural product C1-INH. In other words, the encompassed C1-INH does not have markedly different characteristics from the naturally occurring protein because 1) in spite of the N-terminal truncation, the remaining amino 
A recombinantly produced C1-INH protein that shares 100% sequence homology and the same glycosylation pattern as the wild-type protein would not differ in characteristics (structural, functional, or otherwise) even if it is missing a portion of the N-terminal sequence. Therefore since the truncated rhC1-INH disclosed by Applicant shares the same sequence, glycosylation profile and the same function as naturally occurring C1-INH, it does not have markedly different characteristics from that which exists in nature. Similarly, the recited nucleic acids, which are not be distinguishable from naturally occurring nucleic acids do not have markedly different characteristics from that which exists in nature. In summary, the C1-INH protein, its encoding nucleic acid and a cell comprising the nucleic acid are all “product of nature” exceptions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


 
The provisional rejection of claims 1, 2, 5, 12, 14, 15, 17, 19, 89 and 100 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 28, 110, 111 and 113-115 of copending Application No. 15/479,139 (reference application) is maintained for reasons of record. Applicant has not addressed this rejection in the Remarks filed 09/10/2021, however, deferral of arguments is not proper. An argument after the claims have been found otherwise allowable that obviousness type double patenting does not exist will not be considered timely.  Accordingly, the provisional rejection is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649